Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-42 are pending in the application. Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 36-42 are rejected. Claims 2-4, 6-8, 11, 12, 19, 21-31, 33 and 35 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of compound B-21a to prosecute the invention of Group I, claims 1, 5, 9-34 and 36-42 in the reply filed on July 13th, 2021 is acknowledged.


    PNG
    media_image1.png
    124
    581
    media_image1.png
    Greyscale


Applicant’s elected species appears allowable. MPEP 803.02 (III)(C)(2) states:
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.



Claims 2-4, 6-8, 11, 12, 19, 21-31, 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13th, 2021.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 26th, 2019, September 5th, 2019, April 15th, 2020, November 23rd, 2020, March 26th, 2021 and July 22nd, 2021.

Claim Objections
In claim 10, the periods after each numerical and alphabetical label should be deleted. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, 10, 13, 14, 15, and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to replace the option of a cell-binding molecule being “a binding peptide having over four aminoacids;” with “a binding peptide having at least four aminoacids”. The broadest original disclosure appears to be found on page 4 of the specification where Applicant refers to “peptides having over four amino acids”. Applicant’s original disclosure appears to be generic to any possible moiety give the language of “any kind presently known, or that become known”. Nevertheless, the original breadth would not support a later claim to point to moieties that were not disclosed or contemplated in the original disclosure. Claims which change the scope relative to the originally filed claims may lack written description, see In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA) 1967) which supports that the original disclosure of a large genus did not support a later filed claim to a previously unnamed single species.  Furthermore, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir.2000) notes that with respect to In re Ruschig, that “Ruschig makes clear 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 36-42 are rejected as indefinite because the Formula (I) contains a box labeled “cell-binding agent/molecule” but where the text of the claim only defines “a cell-binding molecule”. For this reason, it is unclear if the Formula (I) would 
Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are rejected as indefinite based on the definitions of X and Y and Z1 and Z2. The language of claim 1 sets multiple lists where the first list for each set indicates that the variables link via a particular set of bonds and subsequently recites that the variables are selected from particular structures. The language is indefinite because the options listed do not appear to correlate with the types of bonds listed initially. For instance, one option listed for X and Y (and Z1 and Z2) is “NHC(O)NH” but the initial list of types of bonds does not provide for a urea bond. For this reason, it is unclear if the list of bond-types is not a limitation or if certain structural options were erroneously presented. The same rationale would apply to the option for X and Y (and Z1 and Z2) to be aryl, carboxylic, alkyl, etc. that would not necessarily have any of the heteroatom containing bond types listed in the first part of the definition.
Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are rejected as indefinite based on the definitions of L1 and L2 that include the variable R3. Both L1 and L2 are divalent; however, claim 1 provides for various options that terminate in R3 where R3 is defined as including hydrogen. It is unclear for the options for L1 and L2 would be connected if the moieties only have one open valence.
Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are rejected as indefinite since the following variables do not appear to be defined in claim 1: R1, R2, Aa, R9, R10, R11. Accordingly, the scope of the claims can be determined from the language of the claim itself.
Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are rejected as indefinite since in claim 1 in the definition of L1 and L2 that starts with “or L1 and L2 independently a releasable linker,” the definitions 
Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are further rejected as indefinite since the provision at the end of claim 1 recites the variable mAb, which is not defined in the claim. 
Claims 10 and 34 contain the trademark/trade name “PSK®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound and, accordingly, the identification/description is indefinite.
Claims 10 and 34 are further rejected as indefinite based on the following limitations (see section (6) of each claim):

    PNG
    media_image2.png
    335
    976
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    977
    media_image3.png
    Greyscale

The section above is replete with instances where it is unclear if parenthetical statements are providing limitations such as the references to monomers or mutations. Furthermore, the references to “light catalyzes oxidation,” “pH>6,” “pH 7.2,” “pH 6/9” and “low/high calcium” are indefinite since it is unclear how these terms would be limiting the claims if at all. 
Claims 10 and 34 are rejected as indefinite based on the following section (see section 1h of each claim):

    PNG
    media_image4.png
    160
    978
    media_image4.png
    Greyscale

It is unclear if the parenthetical section is limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same rationale applies to the following parenthetical citations: “a polyketide (acetogenin)” in item 1i, “Cell cycle inhibitors (selected from staurosporine)” in item 1i, “bactoprenol inhibitors (Bacitracin)” in item 3u, “DADAL/AR inhbitors (cycloserine)” in item 3u, “NAM 

    PNG
    media_image5.png
    452
    984
    media_image5.png
    Greyscale

As well as the following limitations in item 7:

    PNG
    media_image6.png
    333
    971
    media_image6.png
    Greyscale

In each of the instances above there appears to be a parenthetical statement would not necessarily be coextensive with the limitations outside of the parentheses.
	Claim 16 is rejected as indefinite based on a broad-narrow combination in view of the following limitations:

    PNG
    media_image7.png
    128
    970
    media_image7.png
    Greyscale


	Claim 17 is rejected as indefinite based on a broad-narrow combination in view of the following limitation:

    PNG
    media_image8.png
    82
    966
    media_image8.png
    Greyscale

It is unclear if the parenthetical section regarding integrins is limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 20 is rejected as indefinite since the claim recites two definitions for the variable R1’:

    PNG
    media_image9.png
    182
    525
    media_image9.png
    Greyscale

It is unclear which limitation should be applied over the other or if the definitions are intended to be in the alternative.
Claim 20 is rejected as indefinite based on a broad-narrow combination in view of the following limitation:

    PNG
    media_image10.png
    47
    980
    media_image10.png
    Greyscale

It is unclear if the parenthetical section regarding glycoside is limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 36 is rejected as indefinite since the last line of the claim recites that “mAb, m1, and n are defined the same as in Claim 1.” The variable mAb does not appear to be defined in the claim 1 and therefore the scope of claim 36 is unclear.
Claim 38 is rejected as indefinite based on a broad-narrow combination in view of the limitations regarding a surfactant, an antioxidant, a chelating agent, a preservative and a tonicity agent, each of which recites a general term followed by a bracketed “selected from” list. It is unclear if 
Claim 42 is rejected as indefinite based on a broad-narrow combination in view of the limitation: “Amphetamine mixed salts (Amphetamine/dextroamphetamine, or Adderall XR)”. It is unclear if the parenthetical section regarding glycoside is limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is further noted that “Adderall XR” is a tradename and would still be rejected as indefinite even if recited as a separate limitation.
Claim 42 contains the trademark/trade names “Cosentyx,” “Depakote,” “Dignitana DigniCap Cooling System,” and “Kanua”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound or composition and, accordingly, the identification/description is indefinite.

Improper Markush Grouping
Claims 1, 5, 9, 10, 13-18, 32, 34 and 36-42 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of Formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Instant Formula (I) is generic to conjugate between a “cytotoxic molecule” that is generic to an incredible variety of structures embraced by terms such as “a therapeutic drug/molecule/agent” and dependent claims such as claim 36 recite a variety of structures where subsets do not share any substantial overlapping features. For instance, the structures 103-255, 401 and B-3a-B-28a would all appear to share structural commonality; however, structures 303a-342c and 399a possess a different structural commonality, structures 356-397 possess another different structural commonality, structures 404-424 possess another different structural commonality, etc. The fact that any of the structures could be used in, for instance, the treatment of cancer would be relevant to the “common use” aspect but not to the “single structural similarity aspect”. The various subsets would appear to correspond to art recognized class such as tubulysins being one art-recognized class, auristatins being another art-recognized class that share a structural similarity, etc. See, for instance, Ducry (Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013), which discusses ADCs and beginning where Chapter 4 (page 51) summarizes “the structural and mechanistic features of four drug families that yielded promising results in preclinical and clinical studies” including maytansinoids, auristatins, calicheamicin and amatoxins. Accordingly, even if the instant claims were amended to be drawn to only antibody-drug conjugates (which they are not since the scope of cell-binding agent/molecule is “a molecule that binds to, complexes with, or reacts with a moiety of a target cell”), antibody-drug conjugates do not share a single 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. The scope of claim 20 would appear to constitute a proper Markush grouping since the structures each contain a tubulysin structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 13-18, 32, 34, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2013/085925 A1 by Ha et al.
Ha et al. teach the following conjugate on page 24:

    PNG
    media_image11.png
    189
    866
    media_image11.png
    Greyscale
.
The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the right hand portion of the molecule including the PEG repeating moiety and the nitrogen of the pyrrolidinone moiety, X and Y can be considered absent, L1 and L2 can be considered –C(O)-CH- (linked to each other, i.e. alkyl-carbonyl) and Z1 and Z2 are sulfur. The compound would further read on the first structure of claim 5 where L1 and L2 are alkyl linked to each other and X and Y are absent. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where MMAF is monomethyl auristatin F and MMAF is recited in instant claim 14), 15, 16 (where the prior art teaches an antibody), 17, 18, 32 (where trastuzumab is a monoclonal antibody that binds to HER2 and targets breast cancer cells and where the prior art structure depicted reads on ST1), 34, 37 (where the prior art teaches mixtures with water) and 40 (See Examples 8 and 9 on page 25 for cytotoxicity).

Claim(s) 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2015/151078 A2 by Zhao.
Zhao teaches the following conjugate on page 64:

    PNG
    media_image12.png
    186
    824
    media_image12.png
    Greyscale

.

Claim(s) 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2015/151081 A2 by Zhao.
Zhao teaches the following conjugate on page 64:

    PNG
    media_image13.png
    273
    740
    media_image13.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including both tertiary nitrogen atoms that are bonded to each other, X and Y can be considered C(O), L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9 (in view of page 74 where TCEP is reacted with Herceptin), 10, 13, 14 (where tubulysins is .

Claim(s) 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by International Application Publication No. WO 2016/059622 A2 by Ye et al. It is noted that the prior art names inventor Minjun Cao whereas the instant application names all other prior art inventors along with Minjun Chao rather than Minjun Cao.
Ye et al. teach antibody-drug conjugates including the following examples on page 192:

    PNG
    media_image14.png
    331
    789
    media_image14.png
    Greyscale

It is first noted that the provision at the end of claim excludes conjugates where there are three carbon atoms between an amide nitrogen and oxygen of a PEG repeat unit:

    PNG
    media_image15.png
    203
    713
    media_image15.png
    Greyscale
.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13-18, 32, 34 and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2013/085925 A1 by Ha et al. In view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Ha et al. teach the following conjugate on page 24:

    PNG
    media_image11.png
    189
    866
    media_image11.png
    Greyscale
.

Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 5, 9, 10, 13-18, 32, 34, 37 and 40. The prior art does not teach an explicit composition that would appear to meet the limitations of instant claims 38, 39, 41 and 42. The prior art does not anticipate subject matter where the cytotoxic molecule is a tubulysin.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claims 38, 39, 41 and 42, Ha et al. teach the following on page 17:

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
Regarding instant claims 41 and 42, Ha et al. teach that trastuzumab (recited in instant claim 42) is useful in the treatment of HER2-positive cancerous cells in paragraph [0003] on page 1. Ha et al., however, teach the prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instantly claimed subject matter where the cytotoxic molecule is a tubulysin, Ha et al. teach the following precursor on page 22:

    PNG
    media_image18.png
    161
    441
    media_image18.png
    Greyscale
. 
Ha et al. further teach that analogous reactions can be used with the additional precursors on page 24 as follows:

    PNG
    media_image19.png
    82
    807
    media_image19.png
    Greyscale

In the interest of determining which particular combinations would provide optimum treatment, a person having ordinary skill in the art would have been motivated to test the use of MC-T4 in conjugation to antibodies in the same manner that would have resulted in a conjugate reading on instant claims 1, 5, 9, 10, 13-18, 32 and 34 where the cytotoxic molecule is a tubulysin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34 and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,265,291 in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that anticipates or renders instantly claimed subject matter obvious. For instance, claim 29 of the patent recites the following conjugate:

    PNG
    media_image20.png
    257
    593
    media_image20.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including both tertiary nitrogen atoms that are bonded to each other, X and Y can be considered C(O), 

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34 and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,975,112 in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that anticipates or renders instantly claimed subject matter obvious. For instance, claim 23 of the patent recites the following conjugate:

    PNG
    media_image21.png
    178
    582
    media_image21.png
    Greyscale

The compound would at least appear to read on Formula (I) where the cytotoxic molecule is the left hand portion of the molecule including the phosphorous atom, X and Y can be considered N(R1) where R1 is methyl, L1 and L2 can be alkyl and Z1 and Z2 are heterocyclic. The conjugate would additionally meet the limitation of instant claims 9, 10, 13, 14 (where tubulysins is recited in instant claim 14), 15, 16 (where claim 2 of the patent teaches an antibody as Cb), 17, 32 and 34. Regarding instant claims 17, 18, 37, 41 and 42 claim 16, 17, 18, 27 and 28, respectively, of the patent recite analogous limitations. Regarding instant claims 38 and 39, the claims of the patent do not teach specific formulations. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm 

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.

Claims 1, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,129,910 in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that anticipates or renders instantly claimed subject matter obvious. For instance, claim 19 of the patent recites the following conjugates:

    PNG
    media_image22.png
    229
    545
    media_image22.png
    Greyscale

It is first noted that the provision at the end of claim excludes conjugates where there are three carbon atoms between an amide nitrogen and oxygen of a PEG repeat unit:

    PNG
    media_image15.png
    203
    713
    media_image15.png
    Greyscale
.
The conjugates of the patent only have two carbon atoms in the corresponding position. The patent conjugates read on Formula T01 of dependent claim 20 where R2 and R3 form a ring, R1 is methyl, R4 is hydrogen, X3 is methyl, R12 is OH or OR1 where R1 is ethyl, one of X1 and Y1 is oxygen and the other is NH. The conjugate additionally reads on instant claim 9, 10 (item 1b), 13, 14 (tubulysins), 15, 16 (antibody), 32, 34 and 40. Regarding instant claims 17, 18, 37, 41 and 42, claim 11, 12, 21, 24 and 25, respectively, of the patent 

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 10 of the copending case recites the following conjugate:

    PNG
    media_image23.png
    201
    591
    media_image23.png
    Greyscale
.
The conjugate of the copending case reads on Formula T01 of dependent claim 20 where R2 and R3 form a ring, R1 is methyl, R4 is hydrogen, X3 is methyl, R12 is OH, one of X1 and Y1 is oxygen and the other corresponds to the variable X2 in the copending case, L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc. The conjugate additionally reads on instant claims 5 (formula (I-b)) 9, 10 (item 1b), 13, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 20, 32, 34 and 36-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-90 of copending Application No. 17/284,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 84 of the copending case recites the following conjugate:

    PNG
    media_image24.png
    99
    492
    media_image24.png
    Greyscale
.
The conjugate of the copending case reads on Formula T01 of dependent claim 20 where R1-R4 are methyl, X3 is methyl, R12 is OH, one of X1 and Y1 is oxygen and the other corresponds to the variable X2 in the copending case, L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc. The conjugate additionally reads on instant claims 5 (formula (I-f)) 9, 10 (item 1b), 13, 14 (tubulysins), 15, 16 (antibody), 20 (T01), 32 and 34. Regarding instant claims 17, 18, 32, 37, 38, 39, 41 and 42, claims 62, 63, 80, 85, 87, 89 and 90, respectively, of the copending case recite analogous limitations or compositions. Regarding instant claim 36, the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 10, 13, 14, 15, 16, 17, 18, 32, 34 and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/256,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are drawn to conjugates that anticipate the instant claims or renders instantly claimed subject matter obvious. For instance, claim 3 of the copending case recites the following conjugate:

    PNG
    media_image25.png
    245
    564
    media_image25.png
    Greyscale
.
The conjugate of the copending case reads on Formula (I) where each X and Y is oxygen, L1 and L2 then represent a combination of moieties recited in claim 1 such as alkyl, amide, etc., the cytotoxic molecule is a PBD dimer and the cell-binding molecule is an antibody. The conjugate additionally reads on instant claims 5 (formula (I-e)) 9, 10 (item 1a), 13, 14, 15, 16 (antibody), 32 and 34. Regarding instant claims 17, 18, 37, 38, 39, 41 and 42, claims 
12, 13, 14, 15, 16, 18 and 19, respectively, of the copending case recite analogous limitations or compositions.


Claims 1, 9, 10, 13-18, 32, 34 and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of copending Application No. 17/390,064 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds that would anticipate instant claim 1. Claim 7 of the copending case is directed to making a compound of Formula (I):

    PNG
    media_image26.png
    110
    391
    media_image26.png
    Greyscale
.
Furthermore, claim 7 of the copending case defines cytotoxic molecule as including tubulysins and cell-binding molecule as including an antibody such that making and using the invention of claim 7 of the copending case would result in a compound reading on instant claim 1 and would further suggest conjugates reading on instant claims 10, 13, 14, 15 and 16. Regarding instant claim 9, claim 10 of the copending case teaches reaction with thiols. Regarding instant claim 17, this claim recites “any cells expressing any one of the following antigens or receptors” that would encompass the vast majority of cells. Regarding instant claim 18, a person having ordinary skill in the art would have been familiar with commonly targeted cells where, for 
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13-18, 32, 34 and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 17/387,205 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds 

    PNG
    media_image26.png
    110
    391
    media_image26.png
    Greyscale
.
Furthermore, the parent claim of the copending case defines cytotoxic molecules as including tubylsins and dependent claim 13 recites cell-binding molecule as including antibodies such that making and using the invention of claim 13 of the copending case would result in a compound reading on instant claim 1 and would further suggest conjugates reading on instant claims 10, 13, 14, 15 and 16. Regarding instant claim 9, claim 15 of the copending case teaches reaction with thiols. Regarding instant claim 17, this claim recites “any cells expressing any one of the following antigens or receptors” that would encompass the vast majority of cells. Regarding instant claim 18, a person having ordinary skill in the art would have been familiar with commonly targeted cells where, for instance, Ha et al. teach conjugation to antibodies targeting breast cancer. Similarly regarding claims 32 and 34, Ha et al. teach generation of an analogous structure on page 16.
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would 

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure limitation of claim 38, normal saline has an osmotic pressure of 308 mOsm such that a person having ordinary skill in the art in developing “similar isotonic solutions” would have been motivated to use compositions reading on the instantly claimed range. Regarding the remaining limitations of claim 38, the claim embraces zero for the majority of components except for a concentration of 0.1 g/L – 300 g/L and a buffering agent with pH 4.5 to 7.5 at a concentration of 10 mM – 500 nM. Ducry teach the following regarding ADC formulation (page 231):

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13-18, 32, 34 and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 17/389,922 (reference application) in view of International Application Publication No. WO 2013/085925 A1 by Ha et al. and in further view of Ducry, L. Antibody-Drug Conjugates, Methods in Molecular Biology, HumanaPress, 2013 and in further view of Wang et al. Journal of Pharmaceutial Sciences 2007, 96, 1-26. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making compounds that would anticipate instant claim 1. Claim 13 of the copending case is directed to making a compound of Formula (I):

    PNG
    media_image26.png
    110
    391
    media_image26.png
    Greyscale
.
Furthermore, the parent claim of the copending case defines a cell binding molecule as including an antibody and claim 13 defines cytotoxic molecule as including tubulysins such that making and using the invention of claim 13 of the copending case would result in a compound reading on instant claim 1 and 
It is noted that while the copending application is labeled a divisional, the restriction in the parent case (the instant case) only restricted between sets of compounds rather than, for instance, methods of making. For at least this reason, there would not be a shield under 35 USC 121 relative to method of making claims in the copending case.
Regarding instant claims 37, 38 and 39, the claims of the copending case do not teach subsequent steps where the conjugate is formulated for, for instance, administration. A person having ordinary skill in the art would have been familiar with common formulations for ADCs. For instance, Ha et al. teach the following on page 17:

    PNG
    media_image16.png
    263
    829
    media_image16.png
    Greyscale

It is first noted that Ha et al. teach intravenous administration such that a person having ordinary skill in the art would have been motivated to prepare syringes or vials as recited in claim 39. Regarding the osmotic pressure 

    PNG
    media_image17.png
    187
    552
    media_image17.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least been motivated to start development of formulations with systems that have been used for the antibody itself. Wang et al. provide a review of antibody formulation and teach the formulation of trastuzumab where the antibody has a concentration of 21 mg/mL after reconstitution (that would read on instant claim 38 of 21 g/L) and a buffer of 6.4 mg/20 mL L-histidine that would also be embraced by instant claim 38 since it corresponds to 2 mM, which is between 10 mM and 500 nM.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626